By the Court.
Under section 9 of the act regulating the mode of administering assignments in trust for the benefit of creditors, the priority of judgment liens is to be determined as the liens existed at the time the assignment took effect (S. & S. 396). Hence the failure of the judgment creditor to sue out and levy execution on the property after the assignment, does not affect the priority of the judgment lien. Under the statute, the administration •of the trust created by the assignment, takes the place of process of execution for the enforcement of the judgments.

Leave refused.